      Case 4:21-cr-00009 Document 49 Filed on 04/19/21 in TXSD Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §         Criminal No. 4:21-cr-00009
                                           §
 ROBERT T. BROCKMAN                        §         UNOPPOSED


             SUPPLEMENTAL UNOPPOSED MOTION TO MODIFY
               COMPETENCY HEARING SCHEDULING ORDER

       This motion supplements Mr. Brockman’s Unopposed Motion to Modify

Competency Hearing Scheduling Order (Dkt. No. 48). See Exhibit A, Unopposed Motion

to Modify Scheduling Order.

       On March 31, 2021, Mr. Brockman filed his Unopposed Motion to Modify

Scheduling Order, which sought to amend by agreement of the parties the scheduling order

entered by the Court on February 1, 2021 (Dkt. No. 36). Since the filing of the Unopposed

Motion to Modify Scheduling Order, the parties have met and conferred and have reached

an agreement to further modify the scheduling order to allow for additional time between

the submission government’s expert reports and the submission of any expert reports

offered by the defense, as well as additional time between the submission of any defense

expert reports and the competency hearing date.       These deadline modifications are

necessary to aid the parties in the efficient exchange of information in advance of the

competency hearing. The government does not oppose this request.




                                          -1-
     Case 4:21-cr-00009 Document 49 Filed on 04/19/21 in TXSD Page 2 of 4




                                CONCLUSION

      For the foregoing reasons, this Court should extend the deadlines in the February 1,

2021 Scheduling Order as set out in the Proposed Order submitted with this motion.


Dated: April 19, 2021                       /s/Jason S. Varnado
                                            Jason S. Varnado
                                            Texas Bar No. 24034722
                                            SDTX Ad. ID No. 32166
                                            Email: jvarnado@jonesday.com
                                            David S. Smith
                                            Texas Bar No. 24117073
                                            SDTX Ad. ID No. 3398393
                                            Email: dssmith@jonesday.com
                                            JONES DAY
                                            717 Texas, Suite 3300
                                            Houston, TX 77002
                                            Telephone: 832-239-3939
                                            Facsimile: 832-239-3600

                                            Kathryn Keneally (Admitted Pro Hac Vice)
                                            New York Bar No. 1866250
                                            Email: kkeneally@jonesday.com
                                            James P. Loonam (Admitted Pro Hac Vice)
                                            New York Bar No. 4035275
                                            Email: jloonam@jonesday.com
                                            Georgina N. Druce (Admitted Pro Hac Vice)
                                            New York Bar No. 5267208
                                            Email:gdruce@jonesday.com
                                            JONES DAY
                                            250 Vesey Street
                                            New York, NY 10281-1047
                                            Telephone: 212-326-3939
                                            Facsimile: 212-755-7306

                                            Conor G. Maloney (Admitted Pro Hac Vice)
                                            District of Columbia Bar No. 1632584
                                            Email: cmaloney@jonesday.com
                                            JONES DAY


                                          -2-
Case 4:21-cr-00009 Document 49 Filed on 04/19/21 in TXSD Page 3 of 4




                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
                                  Telephone: 202-879-3450
                                  Facsimile: 202-626-1700

                                  Attorneys for Defendant
                                  Robert T. Brockman




                                -3-
     Case 4:21-cr-00009 Document 49 Filed on 04/19/21 in TXSD Page 4 of 4




                          CERTIFICATE OF CONFERENCE

       I certify that on the 19th day of April, 2021, I conferred with counsel for the United

States, Mr. Corey Smith, who confirmed that the United States is unopposed to this Motion.



                                              /s/ Jason S. Varnado
                                              Jason S. Varnado


                             CERTIFICATE OF SERVICE

       I certify that on this 19th day of April, 2021, this document was served by electronic

filing service on all counsel of record.



                                              /s/ Jason S. Varnado
                                              Jason S. Varnado




                                            -4-
